Citation Nr: 1548277	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984, and from September 1990 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By way of history, in February 2007, the Veteran filed a claim of entitlement to "service connection for depression secondary to tinnitus."  As the Veteran had never before raised a claim for tinnitus, the RO interpreted this as separate claims for tinnitus and depression, both of which were denied in a November 2007 rating decision.  In correspondence received in December 2007, less than one month after the adverse November 2007 rating decision, the Veteran requested a copy of his claims file so that he could review the evidence and write a notice of disagreement.  However, there is no indication that VA ever responded to this request.  In July 2011, the Veteran filed a claim of entitlement to service connection for a left ear condition.  Curiously, the RO interpreted this as a claim of entitlement to service connection for bilateral hearing loss, and denied the claim in a February 2013 rating decision.  However, in a notice of disagreement dated in March 2013, the Veteran clarified that he disagreed with the denial of entitlement of service connection for tinnitus.  In response, the RO issued a statement of the case in January 2014 which addressed the issue of entitlement to service connection for tinnitus.  The Board notes that this statement of the case did not treat the Veteran's tinnitus claim as a petition to reopen a previously denied claim.  

As illustrated above, there have been a number of procedural errors in the handling of the Veteran's tinnitus claim since February 2007.  When the Veteran sought a copy of his claims file to submit a notice of disagreement in December 2007, there is no evidence that the RO responded.  Moreover, the RO did not address the issue of tinnitus in its February 2013 rating decision.  As such, the Board finds that the November 2007 rating decision which initially denied entitlement to service connection for tinnitus is not final, and will treat that rating decision as the decision currently on appeal.  See 38 U.S.C.A. § 7104 (West 2002) (stating the Board is to decide questions of law or fact); see also Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (describing the VA adjudication system as "paternalistic" and "uniquely pro-claimant" in nature).  In this regard, the Board notes a substantive appeal was received within 60 days of issuance of the statement of the case.


FINDING OF FACT

The evidence is in equipoise regarding the relationship between the Veteran's tinnitus and his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, any defect as to notice or assistance is considered non-prejudicial.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Here, the Veteran claims his tinnitus began sometime during service.  In a March 2013 statement, he indicated that he "worked around loud equipment while on active duty." 

The Veteran's DD Form 214 indicates that his military occupational specialty was "laundry and bath specialist."  Duties for this occupational specialty include installing, inspecting, operating, and maintaining laundry, shower, decontamination and delousing equipment, and generators.  However, the Veteran's DD Form 214 also indicated that he served in Southwest Asia from November 1990 to April 1991, and that he was trained as a rifle marksman.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  His enlistment and separation examinations are negative for tinnitus.

After service, the record does not indicate any ongoing treatment for tinnitus.  The Veteran was afforded a VA audiological examination in October 2012, at which time he was diagnosed as having sensorineural hearing loss and tinnitus.  At the time of the examination, the Veteran reported participation in combat activity during the Gulf War, and indicated that his duties during military service consisted of generator repairman and truck driver.  The Veteran additionally indicated that he fired weapons with his right hand, and that he used hearing protection.  Significantly, the Veteran reported the presence of constant, bilateral high-pitched tinnitus since 1984 when he was in basic training and a live grenade detonated 50 feet away.  However, the VA examiner concluded that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or
a result of an event in military service.  The examiner explained that although the Veteran's hearing loss configuration was consistent with acoustic trauma, his September 1995 reenlistment audiogram revealed normal hearing sensitivity bilaterally at 500 to 8000 Hertz.  The VA examiner then opined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with his nonservice-connected hearing loss, as tinnitus is known to be a
symptom associated with hearing loss.  Significantly, however, while the VA examiner opined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with his nonservice-connected hearing loss, the Board emphasizes that the examiner did not render an opinion that the Veteran's tinnitus was less likely as not (less than 50 percent probability) related to active duty service.  

Again, the Veteran reports that his tinnitus began while on active duty.  While the examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his nonservice-connected hearing loss, the examiner did not address the Veteran's contention that tinnitus began while on active duty.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

As explained above, where a condition is readily identifiable, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The Board concludes the Veteran is, at the very least, competent to report when he first observed ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In short, the medical evidence does not show complaints or a diagnosis of tinnitus in service.  Although in-service acoustic trauma is conceded, no medical examiner has associated the Veteran's current tinnitus with his military service.  Indeed, there is a medical opinion suggesting otherwise.  On the other hand, the Veteran has reported symptoms of tinnitus since service and the October 2012 VA examiner did not explicitly address these credible reports in rendering the opinion.  

A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ; see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here, the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence is at the very least in relative equipoise.  While the VA examiner has opined that tinnitus was at least as likely as not a symptom associated with his nonservice-connected hearing loss, the Veteran has opined that his symptoms of tinnitus first began in service.  The Board has no reason to doubt the Veteran's credibility and tinnitus is a condition capable of lay observation.  As the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Thus, the Board finds service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


